Citation Nr: 1139462	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for restless leg syndrome as secondary to service-connected migraine headaches. 

2. Entitlement to service connection for muscle spasms/cramps, also claimed as myofascial pain syndrome, including as secondary to service-connected migraine headaches. 

3. Entitlement to service connection for hyperthyroidism, claimed as thyroid disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1994.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, denying entitlement to the benefits sought. 

The issues of service connection for muscle spasms/cramps and restless leg syndrome are addressed in the REMAND portion of the decision below and            are REMANDED to the RO via the Appeals Management Center (AMC),                     in Washington, DC. VA will notify the Veteran if further action is required on         her part.


FINDING OF FACT

Hyperthyroidism did not originate during  the Veteran's military service, or otherwise have a causal relationship to service.


CONCLUSION OF LAW

The criteria are not met for service connection for hyperthyroidism. 38 U.S.C.A.       §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim being decided on appeal, the RO has issued September 2007 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,        16 Vet. App. 183, 186-87 (2002). The VCAA letter also included notification pertaining to the downstream disability rating and effective date elements of             the Veteran's claim. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the December 2007 rating decision on appeal, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs), and records of private medical treatment. There is no indication of any outstanding VA medical records to obtain. The Veteran has undergone VA Compensation and Pension examination with respect to the claim being decided. See 38 C.F.R.             § 3.159(c)(4). Meanwhile, in support of her claim, the Veteran provided additional private medical records and several personal statements. She declined to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Based upon the Board's review of the record, it is determined that the criteria for service connection for hyperthyroidism have not been met. Instrumental to               the Board's finding in this regard is that while the Veteran developed thyroid gland problems first shown as early as mid-2004, and ultimately had a thyroidectomy for removal of a goiter, thus indicating some current disability, there is nonetheless no competent and probative evidence causally linking this pathology to an incident of the Veteran's military service. The element of a causal nexus between claimed disability, and the claimant's military service, is crucial to establish service connection. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). It follows that while the Veteran was formally diagnosed with hypothyroidism in 2006 and later that year underwent thyroidectomy, the most persuasive medical evidence the Board has before it strongly indicates that this incident was wholly unrelated to the Veteran's active military service. 

To this effect, the Veteran's service treatment history is without mention of diagnosed or suspected hyperthyroidism. Nor did the Veteran have any overt symptoms which would seem to be associated with a thyroid condition, such as a goiter present, or complaints of either sluggishness and lack of energy, or the opposite, of hyperactivity. Nor were there in general symptoms which a treating military physician believed could indicate a thyroid problem. The one possible exception would appear to be an October 1993 neurology clinic report, indicating that the participation requirement in physical training was waived in view of an elevated heart rate; tachycardia meanwhile is a known symptom of hypothyroidism. 	
To assist in the determination of whether there exists any medical evidence to support a claimed causal nexus between hyperthyroidism and military service,     the Veteran underwent a July 2007 VA Compensation and Pension examination. The VA examiner indicated review of the documented as well as reported medical history, including the Veteran's complaint of sleeplessness and an elevated resting heart rate in the 1990s. A physical exam was also completed. The VA examiner then expressed the opinion that the Veteran's thyroid condition was less likely as not caused by or a result of a history of elevated heart rate at age 22. The stated rationale was that the Veteran was determined to have normal thyroid function based on testing in 1994, and this ruled out abnormal thyroid function as the cause for her tachycardia. 

Upon review of the foregoing, the Board finds the VA examiner's opinion probative since effectively grounded in the underlying case background, particularly as there is indeed documentation from May 1994 during service indicating normal thyroid hormone levels on testing, consistent with what the examiner specified was the case around the time that the Veteran was also demonstrating tachycardia. Thus, the examiner's opinion is properly grounded in the documented medical history.         See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). There is also no other medical opinion of record controverting the above findings.

Another factor that is key in the Board's acceptance of the December 2007             VA medical opinion, even if not overtly referenced by the VA examiner, is that there is a pronounced lack of any thyroid symptomatology for nearly 10 years from service discharge in 1994, up until arguably the first presentation of the condition in 2004. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Given that there is no history of the problem until at least 10 years  post-service, there is little to suggest that there is a concrete causal connection to  the Veteran's military service. 

The Veteran's own assertions have likewise been afforded appropriate weight however, as she is a layperson, she cannot opine on the causation of a thyroid disorder, particularly as a systemic condition not a matter within the purview of         lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for hyperthyroidism. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for hyperthyroidism, claimed as thyroid disease, is denied.
REMAND

The Board will direct further development of the remaining claims on appeal.

Regarding the issue of service connection for muscle spasms/cramps including secondary to migraine headaches, the claim as originally appealed to the Board was stated exactly as such, with no mention of "myofascial pain syndrome." It is now recognized that through March 2008 correspondence, the Veteran also claimed this condition as a stand-alone service-connected disability. Accordingly, the Board has revised the issue on appeal. 

What the Board now has before it are two plausible theories of recovery, taking into consideration the legal duty to comprehensively develop claims in the best interests of the claimant. See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is obliged to consider theories of entitlement reasonably raised on the evidence of record). On the one hand is the issue of whether the Veteran has muscle spasms/cramps that are secondary to service-connected migraine headaches.           The other issue is whether the Veteran has myofascial pain syndrome that is directly related to and developed during military service, and indeed may have been the cause of her migraines. This theory is taking into account an in-service       November 1992 physical therapy consult which the Veteran also points out, indicating an assessment of signs of headache pain secondary to myofascial origin.

Thus far, an October 2007 VA Compensation and Pension examination report addresses the question of whether the Veteran's current muscle pain and cramping symptoms are secondary to her service-connected migraine headaches. There is no competent VA or other opinion which considers the supplemental issue of whether the Veteran manifests myofascial pain syndrome, and whether that condition is in any respect service-related. Another exam for this purpose will be requested. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Also necessary is another VA examination of the peripheral nerves, for claimed restless leg syndrome. A July 2007 exam report indicates that the Veteran's restless leg syndrome is less likely than not due to service-connected migraine headaches, but the stated rationale is limited to reviewing one internet research article that happened to list some risk factors for restless leg syndrome (and migraines were not on the list). The Board would like to see a more thorough opinion and rationale (provided by a physician not a physician's assistant) grounded in objective medical principles and review of the medical history.

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination with a neurologist to determine the proper diagnosis and etiology of the Veteran's claimed muscle cramps, and restless leg syndrome. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner provide findings responsive to the following inquiries:

* Determine whether the Veteran's current claimed muscle spasms/cramps are at least as likely as not (50 percent or greater probability)  due to service-connected migraine headaches.    The opinion should consider both initial causation of muscle spasms by migraine headaches, and the possibility that muscle spasms were chronically aggravated by the same. (For purposes of this analysis, chronic aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.) Thorough consideration in this regard should be given to the prior opinion on this subject expressed in an October 2007 VA examination report.

* Determine on the basis of physical exam and   all diagnostic testing whether the Veteran currently manifests the condition of myofascial pain syndrome. If so, then please indicate whether this condition at least as likely as not is directly related to active military service.

* Determine whether the Veteran's current claimed restless leg syndrome is at least as likely as not (50 percent or greater probability) due to service-connected migraine headaches.                  The opinion should consider both initial causation of restless leg syndrome by migraine headaches, and the possibility that restless leg syndrome was chronically aggravated by the same. It is absolutely essential that the VA examiner offer an opinion rationale grounded in objective medical principles and review of the Veteran's documented case history.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).
3. Thereafter, the RO/AMC should readjudicate the claims on appeal for service connection for restless leg syndrome, and muscle spasms/cramps (and/or myofascial pain syndrome), in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


